UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4447
MICHAEL ANTHONY CARTER, a/k/a
Big Mike,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-64)

                      Submitted: January 23, 2002

                      Decided: February 8, 2002

    Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Anne R. Littlejohn, LAW OFFICES OF ANNE R. LITTLEJOHN,
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Steven H. Levin, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.
2                      UNITED STATES v. CARTER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Anthony Carter was found guilty by a jury of one count
of conspiracy to distribute cocaine base in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999 & Supp. 2001). Carter was sentenced, pursu-
ant to 21 U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp. 2001), to 360
months imprisonment and five years of supervised release. Carter
appeals the district court’s denial of his Fed. R. Crim. P. 29 motion
for acquittal based on insufficiency of the evidence. Five co-
conspirators testified to Carter’s drugs transactions over the course of
the charged conspiracy, and two law enforcement officers gave testi-
mony relating the content of two confessions Carter made to them
about his drug transactions as described in the indictment. Because
the jury’s determination regarding the witnesses’ testimony is not
reviewable, Carter’s appeal challenging the sufficiency of the evi-
dence is meritless. See Glasser v. United States, 315 U.S. 60, 80
(1942); United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998);
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

   Carter also appeals the district court’s denial of his motion to con-
tinue his sentencing hearing when a transcript of the trial was not pre-
pared prior to the hearing. We find no abuse of the court’s discretion.
Morris v. Slappy, 461 U.S. 1, 11-12 (1983); United States v. Speed,
53 F.3d 643, 644 (4th Cir. 1995).

   To the extent that Carter raises an ineffective assistance of counsel
claim, the record does not demonstrate conclusively that counsel
failed to provide effective representation. See United States v. King,
119 F.3d 290, 295 (4th Cir. 1997).

  We affirm Carter’s conviction and sentence. We deny Carter’s
motion to appoint new counsel. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
                      UNITED STATES v. CARTER                       3
material before the court and argument would not aid in the decisional
process.

                                                         AFFIRMED